      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 1 of 224




CWASHAR0001847
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 2 of 224




CWASHAR0001848
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 3 of 224




CWASHAR0001849
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 4 of 224




CWASHAR0001850
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 5 of 224




CWASHAR0001851
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 6 of 224




CWASHAR0001852
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 7 of 224




CWASHAR0001853
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 8 of 224




CWASHAR0001854
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 9 of 224




CWASHAR0001855
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 10 of 224




CWASHAR0001856
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 11 of 224




CWASHAR0001857
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 12 of 224




CWASHAR0001858
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 13 of 224




CWASHAR0001859
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 14 of 224




CWASHAR0001860
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 15 of 224




CWASHAR0001861
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 16 of 224




CWASHAR0001862
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 17 of 224




CWASHAR0001863
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 18 of 224




CWASHAR0001864
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 19 of 224




CWASHAR0001865
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 20 of 224




CWASHAR0001866
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 21 of 224




CWASHAR0001867
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 22 of 224




CWASHAR0001868
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 23 of 224




CWASHAR0001869
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 24 of 224




CWASHAR0001870
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 25 of 224




CWASHAR0001871
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 26 of 224




CWASHAR0001872
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 27 of 224




CWASHAR0001873
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 28 of 224




CWASHAR0001874
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 29 of 224




CWASHAR0001875
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 30 of 224




CWASHAR0001876
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 31 of 224




CWASHAR0001877
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 32 of 224




CWASHAR0001878
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 33 of 224




CWASHAR0001879
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 34 of 224




CWASHAR0001880
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 35 of 224




CWASHAR0001881
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 36 of 224




CWASHAR0001882
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 37 of 224




CWASHAR0001883
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 38 of 224




CWASHAR0001884
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 39 of 224




CWASHAR0001885
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 40 of 224




CWASHAR0001886
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 41 of 224




CWASHAR0001887
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 42 of 224




CWASHAR0001888
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 43 of 224




CWASHAR0001889
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 44 of 224




CWASHAR0001890
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 45 of 224




CWASHAR0001891
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 46 of 224




CWASHAR0001892
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 47 of 224




CWASHAR0001893
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 48 of 224




CWASHAR0001894
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 49 of 224




CWASHAR0001895
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 50 of 224




CWASHAR0001896
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 51 of 224




CWASHAR0001897
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 52 of 224




CWASHAR0001898
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 53 of 224




CWASHAR0001899
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 54 of 224




CWASHAR0001900
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 55 of 224




CWASHAR0001901
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 56 of 224




CWASHAR0001902
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 57 of 224




CWASHAR0001903
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 58 of 224




CWASHAR0001904
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 59 of 224




CWASHAR0001905
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 60 of 224




CWASHAR0001906
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 61 of 224




CWASHAR0001907
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 62 of 224




CWASHAR0001908
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 63 of 224




CWASHAR0001909
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 64 of 224




CWASHAR0001910
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 65 of 224




CWASHAR0001911
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 66 of 224




CWASHAR0001912
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 67 of 224




CWASHAR0001913
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 68 of 224




CWASHAR0001914
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 69 of 224




CWASHAR0001915
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 70 of 224




CWASHAR0001916
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 71 of 224




CWASHAR0001917
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 72 of 224




CWASHAR0001918
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 73 of 224




CWASHAR0001919
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 74 of 224




CWASHAR0001920
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 75 of 224




CWASHAR0001921
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 76 of 224




CWASHAR0001922
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 77 of 224




CWASHAR0001923
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 78 of 224




CWASHAR0001924
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 79 of 224




CWASHAR0001925
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 80 of 224




CWASHAR0001926
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 81 of 224




CWASHAR0001927
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 82 of 224




CWASHAR0001928
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 83 of 224




CWASHAR0001929
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 84 of 224




CWASHAR0001930
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 85 of 224




CWASHAR0001931
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 86 of 224




CWASHAR0001932
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 87 of 224




CWASHAR0001933
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 88 of 224




CWASHAR0001934
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 89 of 224




CWASHAR0001935
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 90 of 224




CWASHAR0001936
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 91 of 224




CWASHAR0001937
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 92 of 224




CWASHAR0001938
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 93 of 224




CWASHAR0001939
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 94 of 224




CWASHAR0001940
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 95 of 224




CWASHAR0001941
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 96 of 224




CWASHAR0001942
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 97 of 224




CWASHAR0001943
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 98 of 224




CWASHAR0001944
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 99 of 224




CWASHAR0001945
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 100 of 224




CWASHAR0001946
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 101 of 224




CWASHAR0001947
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 102 of 224




CWASHAR0001948
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 103 of 224




CWASHAR0001949
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 104 of 224




CWASHAR0001950
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 105 of 224




CWASHAR0001951
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 106 of 224




CWASHAR0001952
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 107 of 224




CWASHAR0001953
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 108 of 224




CWASHAR0001954
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 109 of 224




CWASHAR0001955
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 110 of 224




CWASHAR0001956
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 111 of 224




CWASHAR0001957
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 112 of 224




CWASHAR0001958
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 113 of 224




CWASHAR0001959
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 114 of 224




CWASHAR0001960
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 115 of 224




CWASHAR0001961
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 116 of 224




CWASHAR0001962
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 117 of 224




CWASHAR0001963
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 118 of 224




CWASHAR0001964
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 119 of 224




CWASHAR0001965
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 120 of 224




CWASHAR0001966
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 121 of 224




CWASHAR0001967
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 122 of 224




CWASHAR0001968
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 123 of 224




CWASHAR0001969
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 124 of 224




CWASHAR0001970
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 125 of 224




CWASHAR0001971
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 126 of 224




CWASHAR0001972
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 127 of 224




CWASHAR0001973
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 128 of 224




CWASHAR0001974
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 129 of 224




CWASHAR0001975
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 130 of 224




CWASHAR0001976
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 131 of 224




CWASHAR0001977
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 132 of 224




CWASHAR0001978
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 133 of 224




CWASHAR0001979
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 134 of 224




CWASHAR0001980
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 135 of 224




CWASHAR0001981
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 136 of 224




CWASHAR0001982
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 137 of 224




CWASHAR0001983
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 138 of 224




CWASHAR0001984
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 139 of 224




CWASHAR0001985
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 140 of 224




CWASHAR0001986
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 141 of 224




CWASHAR0001987
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 142 of 224




CWASHAR0001988
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 143 of 224




CWASHAR0001989
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 144 of 224




CWASHAR0001990
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 145 of 224




CWASHAR0001991
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 146 of 224




CWASHAR0001992
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 147 of 224




CWASHAR0001993
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 148 of 224




CWASHAR0001994
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 149 of 224




CWASHAR0001995
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 150 of 224




CWASHAR0001996
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 151 of 224




CWASHAR0001997
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 152 of 224




CWASHAR0001998
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 153 of 224




CWASHAR0001999
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 154 of 224




CWASHAR0002000
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 155 of 224




CWASHAR0002001
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 156 of 224




CWASHAR0002002
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 157 of 224




CWASHAR0002003
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 158 of 224




CWASHAR0002004
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 159 of 224




CWASHAR0002005
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 160 of 224




CWASHAR0002006
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 161 of 224




CWASHAR0002007
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 162 of 224




CWASHAR0002008
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 163 of 224




CWASHAR0002009
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 164 of 224




CWASHAR0002010
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 165 of 224




CWASHAR0002011
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 166 of 224




CWASHAR0002012
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 167 of 224




CWASHAR0002013
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 168 of 224




CWASHAR0002014
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 169 of 224




CWASHAR0002015
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 170 of 224




CWASHAR0002016
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 171 of 224




CWASHAR0002017
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 172 of 224




CWASHAR0002018
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 173 of 224




CWASHAR0002019
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 174 of 224




CWASHAR0002020
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 175 of 224




CWASHAR0002021
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 176 of 224




CWASHAR0002022
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 177 of 224




CWASHAR0002023
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 178 of 224




CWASHAR0002024
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 179 of 224




CWASHAR0002025
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 180 of 224




CWASHAR0002026
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 181 of 224




CWASHAR0002027
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 182 of 224




CWASHAR0002028
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 183 of 224




CWASHAR0002029
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 184 of 224




CWASHAR0002030
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 185 of 224




CWASHAR0002031
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 186 of 224




CWASHAR0002032
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 187 of 224




CWASHAR0002033
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 188 of 224




CWASHAR0002034
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 189 of 224




CWASHAR0002035
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 190 of 224




CWASHAR0002036
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 191 of 224




CWASHAR0002037
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 192 of 224




CWASHAR0002038
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 193 of 224




CWASHAR0002039
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 194 of 224




CWASHAR0002040
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 195 of 224




CWASHAR0002041
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 196 of 224




CWASHAR0002042
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 197 of 224




CWASHAR0002043
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 198 of 224




CWASHAR0002044
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 199 of 224




CWASHAR0002045
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 200 of 224




CWASHAR0002046
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 201 of 224




CWASHAR0002047
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 202 of 224




CWASHAR0002048
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 203 of 224




CWASHAR0002049
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 204 of 224




CWASHAR0002050
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 205 of 224




CWASHAR0002051
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 206 of 224




CWASHAR0002052
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 207 of 224




CWASHAR0002053
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 208 of 224




CWASHAR0002054
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 209 of 224




CWASHAR0002055
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 210 of 224




CWASHAR0002056
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 211 of 224




CWASHAR0002057
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 212 of 224




CWASHAR0002058
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 213 of 224




CWASHAR0002059
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 214 of 224




CWASHAR0002060
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 215 of 224




CWASHAR0002061
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 216 of 224




CWASHAR0002062
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 217 of 224




CWASHAR0002063
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 218 of 224




CWASHAR0002064
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 219 of 224




CWASHAR0002065
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 220 of 224




CWASHAR0002066
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 221 of 224




CWASHAR0002067
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 222 of 224




CWASHAR0002068
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 223 of 224




CWASHAR0002069
      Case 2:18-cv-01115-RSL Document 179-11 Filed 04/16/19 Page 224 of 224




CWASHAR0002070
